[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 7, 2007
                             No. 06-13385                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-00004-CV-1-DHB

RONNIE LEE CARROLL,



                                                  Petitioner-Appellant,

                                  versus

VICTOR WALKER,
Warden,

                                                 Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (February 7, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Georgia prisoner Ronnie Lee Carroll appeals the district court’s denial of his

28 U.S.C. § 2254 petition for writ of habeas corpus. Carroll, who was convicted of

burglary, armed robbery, and felony murder, asserts his trial counsel was

ineffective for failing to inform the jury that his codefendant, Michael R.

Crawford, who was identified as the shooter, was acquitted in a separate trial.

Carroll maintains the outcome of his trial would have been different had his trial

counsel informed the jury that Crawford had been acquitted. He claims the

information would have caused the jury to entertain a reasonable doubt as to his

guilt, particularly in light of the fact he was portrayed by the State as the unarmed

accomplice of the murder, and not the actual shooter.

      We review a district court's grant or denial of a § 2254 petition de novo,

while the court's factual findings are reviewed for clear error. See Sims v.

Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998). Mixed questions of law and

fact, including ineffective assistance of counsel claims, are also reviewed de novo.

Id. Where a claim was adjudicated on the merits in state court, federal courts shall

not grant habeas relief:

      unless the adjudication of the claim–(1) resulted in a decision that was
      contrary to, or involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme Court of the
      United States; or (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the evidence
      presented in the State court proceeding.

                                           2
28 U.S.C. § 2254(d).

      A state court decision is “contrary to” clearly established federal law
      if either (1) the state court applied a rule that contradicts the governing
      law set forth by Supreme Court case law, or (2) when faced with
      materially indistinguishable facts, the state court arrived at a result
      different from that reached in a Supreme Court case. . . . A state court
      conducts an “unreasonable application” of clearly established federal
      law if it identifies the correct legal rule from Supreme Court case law
      but unreasonably applies that rule to the facts of the petitioner's case.
      An unreasonable application may also occur if a state court
      unreasonably extends, or unreasonably declines to extend, a legal
      principle from Supreme Court case law to a new context. Notably, an
      “unreasonable application” is an “objectively unreasonable”
      application.

Putman v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001) (citations omitted).

      “The Sixth Amendment guarantees criminal defendants the effective

assistance of counsel.” Yarborough v. Gentry, 124 S. Ct. 1, 4 (2003). The legal

standard governing ineffective-assistance-of-counsel claims is set forth in

Strickland v. Washington, 104 S. Ct. 2052 (1984). In Strickland, the Supreme

Court established a two-prong test for adjudicating such claims. First, a movant

must show counsel’s performance was deficient. Id. at 2064. The proper measure

of attorney performance is “reasonableness under prevailing professional norms.”

Id. at 2065. Counsel’s performance is deficient if counsel made errors so

egregious that he or she was not functioning as the counsel guaranteed under the

Sixth Amendment. Id. at 2064. Second, a movant must show the deficient



                                           3
performance prejudiced the defense. Id. To prove prejudice, a movant must show

there is a reasonable probability the outcome would have been different but for

counsel’s unprofessional errors. Id. at 2068. “It is not enough for the defendant to

show that the errors had some conceivable effect on the outcome of the

proceeding.” Id. at 2067. Finally, since both prongs of the test must be met, the

court is not required to decide both prongs if the defendant is unable to meet one.

Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000).

      Even assuming Carroll can establish his counsel’s performance was

deficient, the state court’s ruling on the prejudice prong was not an objectively

unreasonable application of clearly established law. The state court concluded

Carroll failed to establish a reasonable probability of a different result given the

evidence against him. We agree. At trial, Verdean Deann Addison testified she

observed Carroll and Crawford standing near the motel room of Vernon Raborn,

the victim, approximately five minutes before she heard sounds resembling

firecrackers. She also testified that, after hearing the loud noise, she saw Carroll

and Crawford running towards a dumpster, and that Crawford was holding a nine

millimeter semi-automatic gun at his side. Christine Miller testified immediately

after the gunman shot Raborn, another man came into the motel room wearing a t-

shirt covering his face, grabbed Raborn’s wallet from under the mattress of the



                                           4
bed, and then ran. Additionally, both Addison and Ronald Wynn, a friend of

Carroll’s, testified Carroll admitted he was present when the victim was shot.

Manoxia Moore testified she overheard a conversation in which Carroll stated he

took Raborn’s wallet. Further, in his taped statement, Carroll conceded he and

Crawford went to Raborn’s motel room, and Crawford knocked on the door, went

into the room, and told the occupants to give him money. Thus, there was

overwhelming evidence Carroll was a party to the crimes, given that Carroll

(1) was seen by witnesses with Crawford near the victim’s motel room,

(2) acknowledged his culpability in the robbery to others, and (3) admitted he and

Crawford went to Raborn’s motel room right before the murder occurred.

      Carroll’s argument fails the prejudice prong of the Strickland test, and the

state court did not unreasonably apply federal law or make an unreasonable

determination of the facts. Thus, the district court did not err in dismissing the

petition for writ of habeas corpus.

      AFFIRMED.




                                           5